United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockwall, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2018
Issued: May 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2011 appellant filed a timely appeal from an August 15, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on June 25, 2011.
FACTUAL HISTORY
On June 27, 2011 appellant, then a 49-year-old rural carrier, filed a traumatic injury claim
alleging that she sustained lower back and left leg symptoms on June 25, 2011 due to excessive
lifting, twisting and turning at the employing establishment’s facility as well as pulling trays
1

5 U.S.C. § 8101 et seq.

while delivering mail on her motorized route. She stopped work on June 28, 2011 and did not
return. The employing establishment controverted the claim, asserting that appellant neither
reported an injury nor sought medical treatment immediately and that there were no eyewitnesses
supporting her account.
In a work status report dated July 6, 2011, Dr. Les T. Sandknop, an osteopath specializing
in family medicine, related that appellant injured herself on June 26, 2011 as a result of twisting,
turning and lifting at work. He diagnosed lumbar pain and placed her off duty for the period
June 27 to July 13, 2011. June 27 and July 6, 2011 notes signed by a physician assistant also
diagnosed lumbar strain.
A July 7, 2011 physical therapy evaluation report signed by a physical therapist and a
physician assistant stated that appellant was delivering mail on June 26, 2011 when she
experienced lower back and left lower extremity pain. On physical examination, she exhibited
straightening cervical and lumbar lordosis, thoracic kyphosis, forward head posture, rounded
shoulders, restricted range of motion (ROM) of the trunk, diminished left lower extremity
muscle strength and sensation to light touch, left foot tenderness to palpation and a positive left
straight leg raise test. Appellant was diagnosed with lumbar strain and pain.
OWCP informed appellant in a July 11, 2011 letter that additional evidence was needed
to establish her claim. It gave her 30 days to submit a factual statement detailing the June 25,
2011 employment incident and a medical report from a physician explaining how this alleged
event caused or contributed to a lower back and left leg condition.
Appellant submitted medical evidence. In a June 27, 2011 duty status report,
Dr. Sandknop noted her belief that “she hurt her back lifting, twisting [and] turning in her
vehicle” in the performance of duty on June 25, 2011. He diagnosed lumbar strain and left leg
pain and scheduled July 7, 2011 as the return-to-work date.2 In attending physician’s reports
dated June 28, 2011, Dr. Sandknop specified that appellant injured her back by twisting, turning
and lifting at work on June 27, 2011. He diagnosed lumbar sprain and checked a “yes” box
indicating that the condition was causally related to employment activity. In July 13 and 27,
2011 work status reports, Dr. Sandknop remarked that appellant twisted, turned and lifted on
June 26, 2011. He diagnosed lumbar pain and placed her off duty for the period July 13 to
August 5, 2011.
Progress notes from the physician assistant dated June 27, July 13 and 27, 2011
diagnosed lumbar strain and pain and left foot numbness.
Appellant clarified in a July 13, 2011 statement that she initially experienced mild lower
back pain, which later worsened and radiated to the left leg.
By decision dated August 15, 2011, OWCP denied appellant’s claim, finding that she did
not sufficiently establish that a June 25, 2011 employment incident occurred as alleged.

2

Another June 27, 2011 note from Dr. Sandknop also diagnosed lumbar pain.

2

LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of reliable, probative and substantial evidence,3
including that she is an “employee” within the meaning of FECA and that she filed her claim
within the applicable time limitation.4 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

8

Betty J. Smith, 54 ECAB 174 (2002).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant sufficiently established that she lifted, twisted and turned
at work and pulled trays on her delivery route on June 25, 2011. The employing establishment
did not dispute her account that she performed these activities in the Form CA-1. Instead, it
controverted the traumatic injury claim on the basis that appellant neither reported an injury nor
sought medical treatment promptly and that there were no eyewitnesses supporting her account.
The alleged date of appellant’s injury June 25, 2011 was a Saturday. The case record shows,
however, that she filed her claim and first received medical treatment two days later on Monday
June 27, 2011. The fact that appellant took no action on Sunday, June 26, 2011 is not fatal to her
claim. She stopped work on June 28, 2011 and was advised to remain off duty through
August 5, 2011 due to a lumbar condition. The Board finds that appellant established that the
June 25, 2011 employment incident occurred as alleged.
The Board finds that appellant did not establish her traumatic injury claim because the
medical evidence did not sufficiently demonstrate that June 25, 2011 employment incident
caused or contributed to a lower back and left leg condition. In a June 27, 2011 duty status
report, Dr. Sandknop appears to be merely relating her belief that “she hurt her back lifting,
twisting [and] turning in her vehicle” in the performance of duty on June 25, 2011.10 To the
extent that this represents his own opinion on causal relationship, he did not explain how this
employment incident pathophysiologically caused or contributed to appellant’s lumbar strain and
left leg pain.11 In addition, Dr. Sandknop’s work status and attending physician’s reports for the
period June 28 to July 27, 2011 were of limited probative value because they identified the date
of injury as either June 26 or 27, 2011.12
The remaining medical evidence of record lacked probative value. A medical issue such
as causal relationship can only be resolved through the submission of probative medical evidence
from a physician.13 Because neither a physical therapist nor a physician assistant is a
“physician” as defined under FECA,14 the documents signed by these health care professionals
cannot constitute competent medical evidence. In the absence of rationalized medical opinion
evidence, appellant failed to meet her burden.

10

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship).
11

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

12

M.W., 57 ECAB 710 (2006); James A. Wyrick, 31 ECAB 1805 (1980) (medical opinions based on an
incomplete or inaccurate history are of diminished probative value). The Board points out that none of these reports
offered fortifying medical rationale. See George Randolph Taylor, 6 ECAB 986, 988 (1954).
13

See Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (medical
opinion, in general, can only be given by a qualified physician).
14

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238, 242 (2005) (nurses and physician assistants); Jennifer L.
Sharp, 48 ECAB 209 (1996) (physical therapists).

4

The Board notes that appellant submitted new evidence after issuance of the August 15,
2011 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.15
However, appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on June 25, 2011.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: May 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

20 C.F.R. § 501.2(c).

5

